Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	Response to Arguments
Regarding 35 USC § 112.
Applicant argues:
As noted hereinabove, claims 1-8 are rejected under 35 U.S.C. §@112(b) as allegedly indefinite. The rejections are respectfully traversed. 
The Examiner takes the position that independent claims 1 and 8 are unclear because the claims recite "display device that is worn by a driver or a passenger" but also recite "visual field of the passenger seated on a seat in the vehicle while wearing the display device". Accordingly, the Examiner takes the position that it is unclear whether the driver or the passenger is wearing the display device. Accordingly, independent claim 1 has been amended to recite "a display device that is worn by a driver or a passenger of a vehicle, and is configured to display an image within a visual field of the driver or the passenger" and "an image processor that is configured to generate an image for altering at least one of an outer appearance, and a position of a component of the vehicle positioned at a front side of the visual field of the driver or the passenger seated on a seat in the vehicle while wearing the display device, and cause the display device to display the generated image, and to generate an image for altering an outer appearance of the passenger or a  part of another passenger present at the front side of the visual field of the driver or the passenger seated on the seat in the vehicle while wearing the display device, and cause the display device to display the generated image". 
Similarly, claim 8 has been amended to recite "a display device that is worn by a driver or a passenger of a vehicle, and is configured to display an image within a visual field of the driver or the passenger" and "an image processor that is configured ... to generate an image for altering an outer appearance of the driver or the passenger of the vehicle, and cause the display device to display the generated image during traveling of the vehicle". Therefore, Applicant respectfully requests withdrawal of the rejection.
Examiner replies that:

Regarding 35 USC § 102/103.
Applicant argues:
The Examiner equates highlighting the areas of interest with the HWC to the claimed feature of causing the display device to display the generated image. Furthermore, the Examiner has taken the position that, because the claim previously recited "generate an image ... and cause the display device to display the generated image, or to generate an image for altering an outer appearance of the passenger or a part of another passenger", the prior art need only teach one of three scenarios to read on the claim: 
1.     alter outer appearance and/or position of a component in front of passenger; 
2.     alter outer appearance of passenger; or 
3.     alter outer appearance of another passenger. 
As such, the Examiner has taken the position that Shams teaches the first of these alternatives, namely "generate an image for altering at least one of an outer appearance, and a position of a component of the vehicle positioned at a front side of a visual field of the passenger seated on a seat in the vehicle while wearing the display device". 
However, as amended, independent claim 1 recites "generate an image ... and cause the display device to display the generated image, and to generate an image for altering an outer appearance of the passenger or a part of another passenger". As such, as amended, the cited references must now recite scenario 1 and either scenario 2 or 3 above. Applicant respectfully submits that Shams fails to disclose generate an image for altering an outer appearance of the passenger or a part of another passenger present at the front side of the visual field of the driver or the passenger seated on the seat in the vehicle while wearing the display device, and cause the display device to display the generated image, as recited in amended independent claim 1. Therefore, Applicant respectfully submits that independent claim 1, and all claims that depend thereon, can no longer be rejected as obvious in view of Shams. 

Applicants arguments are found persuasive. As noted in the arguments, Applicant has amended to require scenario 1 and either scenario 2 or 3. Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Applicant argues:
Avalani, Satoh, and Morrison fail to cure the deficiencies of Shams. Therefore, Applicant respectfully requests withdrawal of the rejections and a timely notice of allowance.
Examiner replies that:
Applicants arguments are not found persuasive. Morrison was previous used with regard to altering the outer appearance of a user, and as such does cure the deficiencies of Shams. Applicant has not provided any arguments or explanation as to why they believe Morrison fails to cure the deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shams U.S. Patent/PG Publication 20150309562 in view of Morrison U.S. Patent/PG Publication 20170132842.
Regarding claim 1:
 An image display system, comprising: 
 a display device that is worn by a driver or a passenger of a vehicle (Shams [0255] In embodiments, the HWC 102 may predict whether the HWC 102 is being worn by a driver, front seat passenger, or back seat passenger.), and is configured to display an image within a visual field of the driver or the passenger (Shams [0079] Aspects of the present invention relate to head-worn computing ("HWC") systems. HWC involves, in some instances, a system that mimics the appearance of head-worn glasses or sunglasses.)
 an image processor (Shams [0084] The HWC 102 may also have a number of integrated computing facilities, such as an integrated processor, integrated power management, communication structures (e.g. cell net, WiFi, Bluetooth, local area connections, mesh connections, remote connections (e.g. client server, etc.)), and the like. ) that is configured to generate an image for altering at least one of an outer appearance, and (Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).) a position, of a component of the vehicle (Shams [0266] In embodiments, the HWC 102 may communicate wirelessly with the vehicle's self-monitoring system to identify performance measurements, settings, fluid measurements, faults, problems, etc. In embodiments, as the driver walks around looking at the car, the areas of interest may be highlighted (e.g. through an augmented reality image, content message, etc.)) 
positioned at a front side of a visual field of the driver or the passenger seated on a seat in the vehicle while wearing the display device (Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).)
and cause the display device to display the generated image (Shams [0079] In embodiments, the lenses and displays may be configured to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image of the environment, or augmented reality ("AR").). 
and to generate an image for altering an outer appearance(Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).)
 
and cause the display device to display the generated image. (Shams [0079] In embodiments, the lenses and displays may be configured to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image of the environment, or augmented reality ("AR").).
Shams discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Shams does not expressly disclose changing the appearance of a driver or passenger although they teach passengers and drivers. In a related field of endeavor, Morrison teaches:
and to generate an image for altering an outer appearance of the passenger or a part of another passenger present at a front side of a visual field of the driver or the passenger seated on the seat in the vehicle while wearing the display device, (Morrison [0135] In other embodiments, the virtual mirror may be implemented using rendering devices in the form of 3D display goggles or helmet. The 3D display goggles or helmet may be equipped with input devices in the form of cameras that capture a real-time image of the user. In such embodiments, the web service 214 may digitally enhance or augment the real-time image of the user so that the 3D display goggles or helmet are digitally erased from the user's head. Such digital enhancement or augmentation may be perform using a 3D image of the user's head from when the user is not wearing the 3D display goggles or helmet. This implementation, which uses 3D display goggles or helmet, may enable the user to look at the 3D likeness of the user with the 3D representation of the product in a virtual mirror, as well as look at the user's own body with the product in an augmented reality view. For example, if the 3D representation is that of a pair of shoes, the user will be able to see a 3D image of himself wearing the 3D representation of the shoes in the virtual mirror, as well as look down to see the 3D representation of the shoes on his or her own feet.). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to change the appearance of a person as taught by Morrison. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results, where Shams has an AR system to modify 
Regarding claim 2:
 The image display system according to claim 1, has all of its limitations taught by Shams in view of Morrison. Shams further teaches  wherein the image processor is configured to generate an image for altering at least one of the position, the outer appearance, (Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).)  and visibility of the component of the vehicle, (Shams [0266] In embodiments, the HWC 102 may communicate wirelessly with the vehicle's self-monitoring system to identify performance measurements, settings, fluid measurements, faults, problems, etc. In embodiments, as the driver walks around looking at the car, the areas of interest may be highlighted (e.g. through an augmented reality image, content message, etc.))
 and cause the display device to display the generated image (Shams [0079] In embodiments, the lenses and displays may be configured to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image of the environment, or augmented reality ("AR").).
Regarding claim 3:
 The image display system according to claim 2, has all of its limitations taught by Shams in view of Morrison. Shams further teaches  wherein:
 the component is an interior component installed in a cabin of the vehicle  and the image processor is configured to generate an image for altering at least one of a color, a graphic pattern, and a texture of the interior component, and cause the display device to display the generated image (Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).)  
Regarding claim 6:
 The image display system according to claim 1, has all of its limitations taught by Shams in view of Morrison. Shams further teaches  wherein:
 the image processor is configured to generate an image for altering an outer appearance of  (Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).)
Shams does not expressly disclose changing the appearance of a passenger although they teach passengers and drivers. In a related field of endeavor, Morrison teaches:
the image processor is configured to generate an image for altering an outer appearance of the passenger of the vehicle, and cause the display device to display the generated image (Morrison [0135] In other embodiments, the virtual mirror may be implemented using rendering devices in the form of 3D display goggles or helmet. The 3D display goggles or helmet may be equipped with input devices in the form of cameras that capture a real-time image of the user. In such embodiments, the web service 214 may digitally enhance or augment the real-time image of the user so that the 3D display goggles or helmet are digitally erased from the user's head. Such digital enhancement or augmentation may be perform using a 3D image of the user's head from when the user is not wearing the 3D display goggles or helmet. This implementation, which uses 3D display goggles or helmet, may enable the user to look at the 3D likeness of the user with the 3D representation of the product in a virtual mirror, as well as look at the user's own body with the product in an augmented reality view. For example, if the 3D representation is that of a pair of shoes, the user will be able to see a 3D image of himself wearing the 3D representation of the shoes in the virtual mirror, as well as look down to see the 3D representation of the shoes on his or her own feet.). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to change the appearance of a person as taught by Morrison. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results, where Shams has an AR system to modify vehicle content, and Morrison has an AR system that modifies body content, where the two could be used together as they are augmenting different visual content and would have no conflicts. Therefore it would have been obvious to combine Morrison with Shams to obtain the invention.
Regarding claim 7:
 The image display system according to claim 1, has all of its limitations taught by Shams in view of Morrison. Shams further teaches  wherein:
 the display device is configured to be worn by a driver of the vehicle (Shams [0255] In embodiments, the HWC 102 may predict whether the HWC 102 is being worn by a driver, front seat passenger, or back seat passenger.)
 and the image processor is configured to generate the altering image within a region which is not directly related to operation to drive the vehicle by the driver, and cause the display device to display the generated image (Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).)(Shams [0259] In embodiments, displayed content may be positioned proximate or over the top of controls or gauges.)(Shams [0257] In embodiments, vehicle sensor information may be visual displayed in proximity to the vehicle's mirrors or other natural view-point for the type of information the driver may be interested in.)
Regarding claim 8:
 (New) An image display system, comprising: 
 a display device that is worn by a driver or a passenger of a vehicle (Shams [0255] In embodiments, the HWC 102 may predict whether the HWC 102 is being worn by a driver, front seat passenger, or back seat passenger.), and is configured to display an image within a visual field of the driver or the passenger (Shams [0079] Aspects of the present invention relate to head-worn computing ("HWC") systems. HWC involves, in some instances, a system that mimics the appearance of head-worn glasses or sunglasses.)
 an image processor (Shams [0084] The HWC 102 may also have a number of integrated computing facilities, such as an integrated processor, integrated power management, communication structures (e.g. cell net, WiFi, Bluetooth, local area connections, mesh connections, remote connections (e.g. client server, etc.)), and the like. )  that is configured to generate an image for altering at least one of an outer appearance, (Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).) and a position of a component of the vehicle, (Shams [0266] In embodiments, the HWC 102 may communicate wirelessly with the vehicle's self-monitoring system to identify performance measurements, settings, fluid measurements, faults, problems, etc. In embodiments, as the driver walks around looking at the car, the areas of interest may be highlighted (e.g. through an augmented reality image, content message, etc.)) 
and cause the display device to display the generated image during traveling of the vehicle, (Shams [0222] FIG. 40 illustrates an embodiment in which digital content presented in a see-through FOV is positioned based on the speed in which the wearer is moving.)(Shams [0255] The HWC 102 may deploy certain functions differently for the driver. For example, content displayed may be displayed only in certain limited situations and it may be presented towards the sides of the displays to reduce driver distraction. The HWC 102 tactile feedback from the vehicle systems may only be for the driver because the driver is the only one that can control the vehicle. However, in embodiments a passenger may also or alternatively receive an alert from a sensor system to assist to the driver. For example, the passenger may receive a tactile or visual indication of driver sleepiness, distraction, erratic driving, etc. so the passenger is alerted to help or stop interacting with the driver (e.g. stop talking or otherwise distracting the driver).
and to generate an image for altering an outer appearance(Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.) or interior (seat type, fabric types, covering types, colors, etc.).)
 
and cause the display device to display the generated image. (Shams [0079] In embodiments, the lenses and displays may be configured to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image of the environment, or augmented reality ("AR").).
Shams discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Shams does not expressly disclose changing the appearance of a passenger although they teach passengers and drivers. In a related field of endeavor, Morrison teaches:
and to generate an image for altering an outer appearance of the passenger or a part of another passenger present at a front side of a visual field of the driver or the passenger seated on the seat in the vehicle while wearing the display device, (Morrison [0135] In other embodiments, the virtual mirror may be implemented using rendering devices in the form of 3D display goggles or helmet. The 3D display goggles or helmet may be equipped with input devices in the form of cameras that capture a real-time image of the user. In such embodiments, the web service 214 may digitally enhance or augment the real-time image of the user so that the 3D display goggles or helmet are digitally erased from the user's head. Such digital enhancement or augmentation may be perform using a 3D image of the user's head from when the user is not wearing the 3D display goggles or helmet. This implementation, which uses 3D display goggles or helmet, may enable the user to look at the 3D likeness of the user with the 3D representation of the product in a virtual mirror, as well as look at the user's own body with the product in an augmented reality view. For example, if the 3D representation is that of a pair of shoes, the user will be able to see a 3D image of himself wearing the 3D representation of the shoes in the virtual mirror, as well as look down to see the 3D representation of the shoes on his or her own feet.). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to change the appearance of a person as taught by Morrison. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results, where Shams has an AR system to modify vehicle content, and Morrison has an AR system that modifies body content, where the two could be used together as they are augmenting different visual content and would have no conflicts. Therefore it would have been obvious to combine Morrison with Shams to obtain the invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shams U.S. Patent/PG Publication 20150309562 in view of Morrison U.S. Patent/PG Publication 20170132842 and Ray Avalani U.S. Patent/PG Publication 20110043496.
Regarding claim 4:
 The image display system according to claim 2, has all of its limitations taught by Shams in view of Morrison. Shams further teaches  wherein:
 the display device is configured to be worn by a driver of the vehicle (Shams [0255] In embodiments, the HWC 102 may predict whether the HWC 102 is being worn by a driver, front seat passenger, or back seat passenger.)
 the component is an inner mirror or an outer mirror and the image processor is configured to generate an image for altering a positionthat overlays a portion of a steering wheel, and cause the display device to display the generated image (Shams [0257] In embodiments, the displayed content may augment the view of the mirror or replace what the driver can see in the mirror. The augmented view may cause the mirror to appear larger than normal so additional imagery or other content can be displayed in connection with the mirror to the driver.). 
Shams does not expressly disclose altering a position of a mirror, although they disclose changing the size of the mirror and altering the position of other virtual content (Shams [0214]  In embodiments, the digital content may be positioned in proximity to the virtual target line, but not in-line with it such that the wearer's view of the surroundings are not obstructed but information can augment the wearer's view of the surroundings.)(Shams [0225] Another aspect of the present invention relates to removing the content from the field of view or shifting it to a position within the field of view that increases the wearer's view of the surrounding environment)
Therefore, it would have been obvious before the effective filing date of the claimed invention to alter the position of the mirror. The rationale for doing so would have been a simple substitution where Shams teaches the virtual mirror and moving virtual items, and there is a substitution of which virtual item is moved. 
Shams discloses altering position of content as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Ray Valani teaches:
the component is an inner mirror or an outer mirror and the image processor is configured to generate an image for altering a positionthat overlays a portion of a steering wheel, and cause the display device to display the generated image (Ray Avalani [0030] 5. For a driver, the display on the left glove can display the information from the left side-view mirror and the right glove can display information from the right side-view mirror of a car. As a result, a race car driver views the images on the two side-view mirrors almost simultaneously without even moving his head, while still driving the car at a high speed with both hands on the steering wheel (the live video-images in this case are transmitted from a camera mounted on the external side-view mirrors of the car to the displays on the gloves through, for example, a wireless connection such as BLUETOOTH or WIFI).)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have mirrors by the steering wheel as taught by Ray Avalani. The rationale for doing so would have been that  Shams teaches augmented mirrors and the placement of augmentations so as not to interfere with driving, and Ray Avalani teaches having mirrors displayed on the hands at the steering wheel, where the end result is a mere substitution of where the augmentation is placed. Therefore it would have been obvious to combine Ray Avalani with Shams to obtain the invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shams U.S. Patent/PG Publication 20150309562 in view of Morrison U.S. Patent/PG Publication 20170132842 and Sotah U.S. Patent/PG Publication 20120113261 .
Regarding claim 5:
 The image display system according to claim 2, has all of its limitations taught by Shams. Shams further teaches  wherein:
the image processor is further configured to;
generate an image for altering visibility of the at least one of an engine, a wheel, and a suspension which are installed in a region forward of a cabin of the vehicle, (Shams [0261] In embodiments, the HWC 102 may be used to visualize customizable features of a vehicle. For example, in a car showroom, a wearer may augment the view of a vehicle to illustrate the exterior (e.g. color, wheels, tires, custom parts, etc.)) the image representing at least one of the engine, the wheel, and the suspension in a state of being seen  (Shams [0266] In embodiments, the HWC 102 may communicate wirelessly with the vehicle's self-monitoring system to identify performance measurements, settings, fluid measurements, faults, problems, etc. In embodiments, as the driver walks around looking at the car, the areas of interest may be highlighted (e.g. through an augmented reality image, content message, etc.). In embodiments, a description of problems and suggested courses of action may be included. For example, the tire pressure light may be on, and the HWC 102 display may show which tire is low. Another example is where the coolant temperature is or has been high and when the driver opens the hood the HWC 102 displays display content that highlights the radiator cap, the fan belt, and/or the water pump. Another example is where, at a maintenance interval, the areas of the car that need attention are highlighted when the user looks at the car. This may include messaging to indicate what needs to be done.). 
Shams does not expressly disclose  making a hidden object visible through other objects. In a related field of endeavor, Satoh teaches:
and the image processor is configured to generate an image for altering visibility of the component, the image representing the component in a state of being seen from inside the cabin through other intervening components,(Satoh Fig. [0133] and Fig. 7-8 layers allowing for hidden vehicle components to become visible)
Therefore, it would have been obvious before the effective filing date of the claimed invention to make components visible as taught by Satoh. The motivation for doing so would have been to provide an intuitive easy-to-understand image presentation of an instant situation to contribute to safe driving (Sotah [0013]). Therefore it would have been obvious to combine Sotah with Shams to obtain the invention.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
             Primary Examiner, Art Unit 2616